Title: To Benjamin Franklin from Winchcombe Henry Hartley, 28 February 1782
From: Hartley, Winchcombe Henry
To: Franklin, Benjamin


Dear Sir,
Soho Square, Feb. 28, 1782.
As I know how anxious my brother is to embrace every opportunity of expressing those sentiments of peace and universal philanthropy, which do you both so much honor, and of testifying his regard for yourself, I am sorry he is not returned to town before Mr. Alexander’s departure. His absence from town has been occasioned by his being obliged to go into Gloucestershire for some papers relating to family concerns, and as I am sure nothing on his part will be neglected, towards forwarding the great object of peace, I regret his absence the less, because it affords me an opportunity of saying how entirely I agree with him in opinion, and particularly in the respect and esteem I bear to a person who has so ardently wished to prevent the effusion of blood and the dreadful effects of this fatal and destructive war; a person who was, who would have been, permit me dear sir, to add, perhaps who is, (would the conduct of this country permit him with justice to be so) the real, the sincere friend of it.
That delusion, founded in falsehood, first made this country forget itself; its honour, and its justice, and pursue this accursed and destructive war is certain; happy will it be if the dereliction of it at last, shall show that its continuance has not already extinguished in the breast of America every former degree of friendship and affection. That reason is beginning to return, and this country to see its errors, I hope, from a majority of the house of commons having yesterday agreed to a resolution against the American war, and I believe almost all the people of England are against the war. I hope this will lay the foundation of peace between the two countries, and that the horrors of war may be succeeded by lasting and general tranquillity. The event is in the hand of Providence alone, but the endeavour to contribute to such blessed purposes is not only in the power of men, but the attempt carries with it its own reward. Should success not be the consequence, the consciousness of having exerted oneself in such a cause, will afford the most pleasing reflexions, and make a man repose in peace upon his pillow, whatever may be the distraction and confusion around him. You, sir, feel this in the greatest degree, and may those sentiments of justice, of freedom and liberality, which have marked your character, receive the reward they so justly merit, and by the happy return of a general peace, may such sentiments revive in each British and American breast to the mutual advantage of both countries. When I join my name to my brother’s in such a wish, and in every expression of regard, esteem and friendship towards yourself, permit me to add, though far inferior in the power of contributing to that happy event to which his abilities, industry, and attention to public concerns, make him so equal, I cannot yield even to so near and dear a relation the palm of sincerity in and anxiety for promoting such a desirable purpose. I am with the greatest respect, dear Sir, your’s most sincerely,
W.H. Hartley.
